Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on January 3, 2022. Claims 1-21 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-21 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Liu et al., U.S. Patent Application Publication No. US 2017/0082451, hereinafter referred to as Liu.

6.	Regarding independent claim 1, Liu discloses one or more vehicles; and a server configured to communicate with the one or more vehicles, wherein each of the one or more vehicles is configured to generate a first video of a traveling route by capturing an outside scene while traveling, and the server is configured to store a plurality of the first videos generated by 

7.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a second video of a specific route using two or more of the first videos by (i) configuring playback speeds of the first videos such that vehicle speed information of the first videos to be combined is the same, and (ii) combining at least a part of each of the two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos, and send the second video to a terminal device, wherein at least one of the one or more vehicles or the server is configured to acquire information indicating a capturing situation at a time of capturing of the first video, the capturing situation includes at least one of a congestion degree of a roadway and a congestion degree of a sidewalk, and the terminal device is configured to receive the second video and display the second video via a display device to a user.

8.	Claims 2-7 depend from claim 1 and are therefore allowable.

9.	Regarding independent claim 8, Liu discloses an information processing device configured to communicate with one or more vehicles to execute storing a plurality of first videos of traveling routes, each of the first videos being generated by capturing an outside scene 

10.	Regarding independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating a second video of a specific route using two or more of the first videos by (i) configuring playback speeds of the first videos such that vehicle speed information of the first videos to be combined is the same, and (ii) combining at least a part of each of the two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos, and sending the second video to a terminal device, wherein at least one of the one or more vehicles or a server is configured to acquire information indicating a capturing situation at a time of capturing of the first video, the capturing situation includes at least one of a congestion degree of a roadway and a congestion degree of a sidewalk, and the terminal device is configured to receive the second video and display the second video via a display device to a user.

11.	Claims 9-14 depend from claim 8 and are therefore allowable.

12.	Regarding independent claim 15, Liu discloses an information processing system including one or more vehicles and a server configured to communicate with the one or more vehicles, the information processing method comprising: generating, by each of the one or more 

13.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating. by the server, a second video of a specific route using two or more of the first videos by (i) configuring playback speeds of the first videos such that vehicle speed information of the first videos to be combined is the same, and (ii) combining at least a part of each of the two or more of the first videos, the specific route being different from the traveling route of each of the plurality of the first videos, and sending, by the server, the second video to a terminal device, wherein at least one of the one or more vehicles or the server is configured to acquire information indicating a capturing situation at a time of capturing of the first video, the capturing situation includes at least one of a congestion degree of a roadway and a congestion degree of a sidewalk, and the terminal device is configured to receive the second video and display the second video via a display device to a user.

14.	Claims 16-21 depend from claim 15 and are therefore allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665